J-S49016-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: A.B., A MINOR              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: C.C., MOTHER                        No. 671 MDA 2015


          Appeal from the Order and Decree entered April 8, 2015,
              in the Court of Common Pleas of Dauphin County,
          Orphans’ Court, at No(s): 32 AD 2014, CP-22-DP-44-2013

BEFORE:     BENDER, P.J.E., ALLEN, and OLSON, JJ.

MEMORANDUM BY ALLEN, J.:                          FILED AUGUST 14, 2015

      C.C. (“Mother”) appeals from the order and decree which involuntarily

terminated her parental rights to her minor daughter, A.B. (“Child”), born in

December of 2012. The order and decree also changed Child’s permanency

goal to adoption.1 We affirm.

      On February 13, 2013, Mother brought Child to Penn State Hershey

Children’s Hospital, seeking treatment for Child’s injured leg. Once there, it

was discovered that Child had a fractured femur, thirteen fractured ribs, a

fractured clavicle, a fractured metatarsal, and several possible metaphyseal

fractures. Mother was unable to produce a satisfactory explanation for any

of the injuries.

      On February 14, 2013, Mother was charged with aggravated assault

and endangering the welfare of a child.     Mother was “indicated” for child


1
  The parental rights of Child’s father, B.B. (“Father”), were terminated by a
separate order and decree entered that same day. Father is not a party to
the instant appeal.
J-S49016-15


abuse in April of 2013, and a no-contact order between Mother and Child

was entered.    Child was adjudicated dependent by order dated May 15,

2013, and aggravated circumstances were found as to Mother. Meanwhile, a

safety plan was put into place, with Child residing in the home of Father’s

grandmother. Child was subsequently placed in foster care after members

of the grandmother’s household admitted to drug use.

      On May 2, 2014, Dauphin County Social Services for Children and

Youth (“the Agency”) filed a petition to terminate Mother’s parental rights

involuntarily, and to change Child’s permanency goal to adoption. A hearing

was held on April 1, 2015, and April 6, 2015. On April 8, 2015, the orphans’

court entered its order and decree terminating Mother’s parental rights and

changing Child’s permanency goal. Mother timely filed a notice of appeal on

April 16, 2015, along with a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      Mother now raises the following issue for our review:     “Whether the

[orphans’] court abused its discr[e]tion when it determined to change the

goal from reunification to adoption and involuntarily terminated Mother’s

parental rights?” Mother’s Brief at 9 (unnecessary capitalization omitted).2,   3




2
  While Mother purports to challenge the change of Child’s permanency goal
to adoption, her brief does not contain any citation to, or discussion of, the
relevant provisions of the Juvenile Act. Accordingly, we conclude that
Mother has failed to preserve any challenge to the orphans’ court’s change
of goal order, and we focus our analysis on the termination of Mother’s
parental rights. See In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011),
appeal denied, 24 A.3d 364 (Pa. 2011) (quoting In re A.C., 991 A.2d 884,
                                     -2-
J-S49016-15


      We consider Mother’s claim mindful of our well-settled standard of

review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.

897 (Pa. Super. 2010)) (“‘[W]here an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived.”’).
3
   The Agency argues, inter alia, that Mother has waived “the issues
presented in the statement of matters complained of on appeal,” because
these issues were not included in Mother’s statement of questions involved,
and because Mother failed to discuss those issues in her appellate brief.
Agency’s Brief at 19-21. To the extent the Agency is attempting to argue
that Mother has waived her challenge to the decree terminating her parental
rights, we disagree. Mother challenged the termination of her parental
rights both in her concise statement, and in her statement of questions
involved. Mother also challenges the termination of her parental rights in
the argument section of her appellate brief. We conclude that Mother has
properly preserved this claim.
                                      -3-
J-S49016-15


     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing
     evidence that the parent’s conduct satisfies the statutory
     grounds for termination delineated in Section 2511(a). Only if
     the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     In this case, the Agency filed its petition to terminate Mother’s

parental rights pursuant to Sections 2511(a)(1), (2), (5), (8), and (b), which

provide:

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing
           of the petition either has evidenced a settled purpose
           of relinquishing parental claim to a child or has
           refused or failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                     ***

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement

                                    -4-
J-S49016-15


            with an agency for a period of at least six months,
            the conditions which led to the removal or placement
            of the child continue to exist, the parent cannot or
            will not remedy those conditions within a reasonable
            period of time, the services or assistance reasonably
            available to the parent are not likely to remedy the
            conditions which led to the removal or placement of
            the child within a reasonable period of time and
            termination of the parental rights would best serve
            the needs and welfare of the child.

                                      ***

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed
            from the date of removal or placement, the
            conditions which led to the removal or placement of
            the child continue to exist and termination of
            parental rights would best serve the needs and
            welfare of the child.

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

      We need only agree with the orphans’ court as to any one subsection

of Section 2511(a), as well as Section 2511(b), in order to affirm.          In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal denied, 863




                                     -5-
J-S49016-15


A.2d 1141 (Pa. 2004).       Here, we analyze the termination of Mother’s

parental rights under Sections 2511(a)(8) and (b).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(8), the following factors must be demonstrated: (1)
      The child has been removed from parental care for 12 months or
      more from the date of removal; (2) the conditions which led to
      the removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa. Super. 2003).

“Notably, termination under Section 2511(a)(8) does not require an

evaluation of [a parent’s] willingness or ability to remedy the conditions that

led to placement of her children.” In re Adoption of R.J.S., 901 A.2d 502,

511 (Pa. Super. 2006) (citations omitted).

      Instantly, the orphans’ court explained its decision to terminate

Mother’s parental rights by emphasizing the abuse suffered by Child, and the

fact that Mother did not take responsibility for Child’s injuries.   Orphans’

Court Opinion, 5/14/15, at 11-12. Mother argues that she should not have

been required to take responsibility for Child’s injuries, because such

requirement violates her right against self-incrimination.   Mother’s Brief at

17-18.

      After a thorough review of the record, we conclude that the orphans’

court did not abuse its discretion. During the termination and goal change

hearing, Dr. Kathryn Crowell, a pediatrician, testified that she examined

Child at Penn State Hershey Children’s Hospital, and discovered Child’s


                                     -6-
J-S49016-15


numerous injuries, listed supra.       N.T., 4/1/15, at 7-9.       A follow-up

examination was conducted two weeks later to look for injuries that may not

have been apparent during the initial examination.        Id. at 11-12.    This

second examination revealed additional injuries, including a possible left

clavicle fracture, and other possible metaphyseal fractures. Id. at 12-13.

      Dr. Crowell further testified that she spoke to Mother, who suggested

that Child’s injuries may have been suffered when Child rolled off a couch.

Id. at 14-15.    However, Dr. Crowell opined, to a reasonable degree of

medical certainty, that Child’s injuries were not caused by rolling off a couch.

Id. at 15. Dr. Crowell explained that Child’s injuries were in various stages

of healing, and could not all have occurred at the same time. Id. at 13-14.

In addition, various different types of force would have been necessary to

cause the injuries.   Id. at 16-18.   Ultimately, Dr. Crowell concluded that

Child was the victim of physical abuse. Id. at 24.

      Pennsylvania State Trooper, Kyle Tobin, testified that he investigated

the physical abuse suffered by Child.          Id. at 30.     As part of this

investigation, Trooper Tobin interviewed both Mother and Father. Id. at 34.

During her initial interview, Mother again suggested that Child may have

broken her leg by rolling off of a couch. Id. at 33. During a later interview,

Mother stated that Child’s leg must have been broken by Father, while he

was changing her diaper.     Id. at 36.     Mother also indicated that she had




                                      -7-
J-S49016-15


been “squeezing the baby to help get air bubbles out of her,” and that this

may have caused Child’s fractured ribs. Id. at 38.

      According to Trooper Tobin, Father claimed that Child’s ribs likely were

broken when he “rolled over on her in bed the one time . . . .” Id. at 38.

Father admitted to breaking Child’s leg, but stated that this occurred

accidently.   Id. at 39.   Father “described that when he was changing the

baby’s diaper, she was fussy and kind of rolling around, and he had grabbed

her by the leg and pulled her across . . . . [w]hatever surface he had her on

to change her diaper . . . .” Id. Father also described an incident during

which Mother “toss[ed Child] on the bed.”      Id. at 45.   Father stated that

Mother is “a very violent person.” Id.

      Agency caseworker, Erica Dressler, testified that a service plan was

created for Mother, which required, inter alia, that Mother “acknowledge

responsibility for her role in [Child’s] injuries[.]”   Id. at 56.   However,

Mother never discussed Child’s injuries with Ms. Dressler.     Id. at 64, 70.

Ms. Dressler explained that, “[a]t the very first permanency review, the

judge had kind of advised that they don’t need to talk about these things so

they wouldn’t incriminate themselves.      And that was kind of the whole

stance throughout my involvement, that we weren’t going to talk about it.”

Id. at 60-61. Ms. Dressler further explained that the Agency filed a petition

to terminate Mother’s parental rights because “[t]he issues which brought

[Child] into care have not been resolved in any way, shape, or form. We


                                     -8-
J-S49016-15


weren’t able to discern what had happened to [Child].”       Id. at 64.    Ms.

Dressler stated that while Mother and Father “may have talked with the

police officer, [] they had never sat down and talked with me about exactly

what happened. So we couldn’t put anything into place to prevent it from

happening again.” Id.

      Accordingly, the record confirms that Child suffered severe physical

abuse at the hands of Mother and/or Father. Mother has never admitted to

abusing Child, nor has she provided any reasonable explanation for Child’s

injuries.   Mother’s refusal to acknowledge responsibility for the harm

suffered by Child has prevented the Agency from addressing the causes of

this harm, and from ensuring Child’s safety while in Mother’s care.       Thus,

Mother has failed to remedy the conditions which led to Child’s removal. In

addition, because Mother continues to pose a grave safety risk to Child, it is

clear that terminating Mother’s parental rights would serve Child’s needs and

welfare.4


4
   While Mother contends that the orphans’ court was not permitted to
consider her refusal to admit to child abuse, she fails to cite any authority
which supports this proposition. In her brief, Mother relies entirely on
Commonwealth v. G.P., 765 A.2d 363 (Pa. Super. 2000). In that case,
G.P. was charged with various crimes relating to the sexual abuse of his
stepdaughter. Id. at 364. As part of a related child protective services
case, G.P. made statements to a court-appointed psychologist “regarding
what he perceived to be the victim’s sexual aggressiveness towards him.”
Id. at 365. The psychologist then testified to these statements during G.P.’s
criminal trial. Id. On appeal, a panel of this Court concluded, inter alia,
that G.P.’s statements should not have been admitted, as G.P. did not
engage in a “voluntary and knowing waiver of his rights against self-
incrimination and benefit of counsel . . . .” Id. at 368. The Court observed,
                                    -9-
J-S49016-15


      We next consider whether the orphans’ court abused its discretion by

terminating Mother’s parental rights under Section 2511(b).          We have

discussed our analysis under Section 2511(b) as follows:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. However, in cases where there is no evidence of a bond
      between a parent and child, it is reasonable to infer that no bond
      exists.   Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (some

citations omitted).

      Here, the orphans’ court found that terminating Mother’s parental

rights would serve Child’s needs and welfare.        Orphans’ Court Opinion,

5/14/15, at 12-13. The court observed that Child is doing well in her pre-

adoptive foster home. Id. at 12.

      Mother is not entitled to relief.   Ms. Dressler testified that Child has

been residing in a pre-adoptive foster home since June of 2013.            N.T.,

4/1/15, at 71.   Child is “very healthy,” and is developmentally on target.

Id. at 76. Further, Child has a “very positive” relationship with her foster

however, that G.P.’s statements were, “[u]nquestionably, . . . available to
the court in the CYS proceeding . . . .” Id. at 368. G.P. is readily
distinguishable from the case sub judice, and we do not find its reasoning to
be relevant or persuasive.
                                    - 10 -
J-S49016-15


parents. Id. at 73. Ms. Dressler explained, “I know [Child] can’t verbalize

it, but, . . . it’s clear that she cares for them and goes to them for comfort.”

Id. at 73. Ms. Dressler noted that Child’s foster parents are willing to allow

ongoing contact between Child and Mother. Id. at 74.

      Thus, the record supports the finding of the orphans’ court that

terminating Mother’s parental rights will serve Child’s needs and welfare.

Child is thriving in her pre-adoptive foster home, and is bonded with her

foster parents. In contrast, there is no evidence of any bond between Child

and Mother, and Mother poses a serious safety risk to Child.

      Because we conclude that the orphans’ court did not abuse its

discretion in terminating Mother’s parental rights to Child involuntarily, and

by changing Child’s permanency goal to adoption, we affirm the order and

decree of the orphans’ court.

      Order and decree affirmed.

      P.J.E. Bender joins the Memorandum.

      Judge Olson concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/14/2015




                                     - 11 -